DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 USC 103 as being unpatentable over Oakeson et al., US 2004/0135888 “Oakeson,” in view of Amacker et al.,          US 8365081 “Amacker.”
In Oakeson see at least:
(underlined art text is for reading convenience and emphasis)
Regarding claim 8: A method of capturing and distributing a media object, the method comprising:
[Abstract] Camera systems, systems of offering photographs for sale, and methods of offering photographs for sale are described. According to one aspect, a method of offering photographs for sale includes providing digital image data of an image using a camera system, wherein the image data is capable of being utilized to produce a photograph of the image, providing purchase information relative to a sale of the photograph, associating the purchase information with the image data using the camera system, addressing the image data and the purchase information using the camera system, and communicating the image data and the purchase information from the camera system to a destination where the photograph is offered for sale.
providing a device configured to capture content using a transducer;
[Oakeson: 0008] FIG. 2 is an illustrative representation of an exemplary camera system according to one embodiment.
[0018] As described herein, exemplary associated purchase information includes information pertinent to a sale of the respective photographs, using for example, image broker device 14 and network 18. For example, purchasing information may include pricing information indicating a cost to purchase the associated digital image data, authorship information regarding the photographer who created the photograph and associated digital image data, copyright data, environment information regarding the subject matter of the image (e.g., circumstances and the location or place where the image data was generated), temporal information (e.g., date and time the image data was created) and any other information beneficial to a prospective purchaser considering purchasing the image data. Accordingly, camera system 12 is configured according to exemplary aspects to generate digital image data capable of being utilized to produce photographs of images, to associate purchase information relative to a sale of the image data and to communicate the digital image data and respective purchase information externally for sale.
[Oakeson: 0027] Referring to FIG. 2, details of an exemplary camera system 12 are illustrated. The depicted camera system 12 is configured as a digital camera 19, such as a digital still camera, digital video camera or other appropriate digital camera device. Exemplary configurations of digital camera 19 include a Model 812 or a Model 912, both available from Hewlett-Packard Company. Camera 19 may be utilized in stand-alone applications, such as the configuration of camera system 12 shown in FIG. 2, or with other components of a system. For example, FIG. 3 depicts 
[Oakeson: 0028] As shown in FIG. 2, the exemplary camera 19 includes a housing 20, processing circuitry 22, memory 24, shutter/optics control 26, Globally Positioning System (GPS) receiver 27 or other location determining device, user interface 28, area sensor 30, communications interface 32, and an imaging system 34. The illustrated exemplary imaging system 34 includes area sensor 30, a filter 36 and optics 38 comprising digital imaging components configured to provide raw digital image data of a plurality of raw images (e.g., single full plane mosaic images of data). The raw image data comprises digital data corresponding to a plurality of pixels of the raw images formed by area sensor 30 and filter 36. For example, the raw images comprise bytes corresponding to the colors of red, green, and blue at respective pixels in an exemplary RGB application. Other embodiments may utilize cyan, magenta, yellow and black (CMYK) information, or other information.
[Oakeson: 0033] Area sensor 30 comprises a plurality of photosensitive elements corresponding to pixels and configured to provide digital data for generating photographs. For example, area sensor 30 may comprise a raster of photosensitive elements arranged in 1,600 columns by 1,280 rows in one possible configuration. Other raster configurations are possible. Exemplary photosensitive element configurations include photodiodes, charge-coupled devices (CCDs) or CMOS devices in Please note: photosensitive elements serve as transducers.
[Oakeson: 0035] During exemplary usages, camera 19 is utilized to obtain digital image data of images using imaging system 34 and area sensor 30. Camera 19 is configured in one embodiment to provide desired processing of the image data to provide the data within proper formats for communication and subsequent generation of photographs. Processing of the image data may be performed externally of camera 19 in other arrangements.
[Oakeson: 0047] Referring to FIG. 3, another exemplary configuration of a camera system is depicted with respect to reference 12a. The depicted camera system 12a includes a camera 19 and a host device 39. Host device 39 may be embodied as a personal computer in one exemplary configuration and include processing circuitry 40, a communications interface 42, a memory 44, a user interface 45 and storage devices 46.
storing a token associated with a payee for content captured via the device;
[Oakeson: 0037] According to additional aspects of the invention, camera 19 is configured to associate purchase information relative to a sale of the photographs with the image data. The associated purchase information may be loaded or otherwise provided within camera 19 in a plurality of exemplary methods. For example, communications interface 32 may be coupled with an external device, such as a host personal computer, and 
[Oakeson: 0038] In another possible arrangement, user interface 28 may be utilized by a user to input desired purchase information. In one exemplary configuration, user interface 28 includes a microphone 29, keypad and/or display (the keypad and display are not shown). The microphone and/or keypad can be utilized by a user to input desired purchase information into camera 19.
[Oakeson: 0039] If a microphone of user interface 28 is utilized to input purchase information into camera 19, the audio information may be attached as an audio file to the associated image data, or alternatively, converted to text using processing circuitry 22 (executing speech-to-text functionality) and thereafter associated with the image data. The purchase information received from a host device, via user interface or other input device may be stored within memory 24 for association with appropriate image data.
[Oakeson: 0040] According to aspects of the invention, camera 19 is arranged to prompt a user as to whether they wish to sell the photograph and, if so, for the appropriate purchase information if not already provided. 
capturing a media item with the device;
[Oakeson: 0055] Initially, at a step S10, the processing circuitry controls operations of the associated camera system to obtain image data. Any processing of the image data may be performed at step S10.
automatically adding metadata to the media item to form a media object, the metadata including the token and data pertaining to the media item;
[Oakeson: 0056] At a step S12, the processing circuitry operates to encrypt at least a portion of the image data.
[Oakeson: 0057] At a step S14, the processing circuitry operates to associate purchase information with the encrypted image data.
[Oakeson: 0041] Various exemplary methodologies are described for associating purchase information with the image data. In one exemplary configuration, processing circuitry 22 is configured to provide the purchase information as a watermark to associate the purchase information with the image data. For example, PictureMarc.TM. software available from DigiMarc Corporation may be utilized to embed the purchase information as imperceptible data within the image data.
[Oakeson: 0042] In another configuration, processing circuitry 22 is arranged to provide purchase information as tagged data within the image 
[Oakeson: 0043] In another exemplary configuration, processing circuitry 22 is arranged to bundle the purchase information with the image data in a common file. For example, PKZIP 5.0 software available from PKWare, Inc. may be utilized to generate zip files including the purchase information and the image data.
exporting the media object via a network connection to a site;
[Oakeson: 0005] Accordingly, some arrangements enable a photographer to download files of digital photographs to a personal computer. Thereafter, the files may be transferred to a website from the personal computer.
[Oakeson: 0021] Image broker device 14 is arranged to communicate with network 18, camera system 12, and purchaser devices 16. Image broker device 14 may be configured as a web server configured to receive a plurality of requests from network 18 and to serve up or communicate data using network 18 responsive to received requests.
[Oakeson: 0058] At a step S16, the processing circuitry controls the respective communications interface to communicate the encrypted image data and associated purchase information to an appropriate destination, such as image broker device 14.
[Oakeson: 0059] Referring to FIG. 5, an exemplary methodology executable within image broker device 14 or other recipient of the image data is shown. The depicted methodology may be executed by appropriate processing circuitry, such as a microprocessor of image broker device 14 configured as a server. Other methods are possible including more, less or alternative steps.
[Oakeson: 0060] At a step S20, the processing circuitry operates to control storage of the encrypted image data and purchase information received from the camera system.
retrieving, at a computer, the media object; presenting the media object on a user interface of the computer;
[Oakeson: 0061] At a step S22, the processing circuitry receives and processes a inquiry regarding the image data.
[Oakeson: 0062]
detecting movement of the media object onto an icon of a payment application;
Rejection is based in part upon the teachings applied to claim 8 by Oakeson and further upon the combination of Oakeson-Amacker
In Oakeson see at least:
[Oakeson: 0026] Image broker device 14 may also provide searching functionality to enable purchaser devices 16 to search available image data. Processing circuitry of image broker device 14 may field search requests from external devices, search databases of image data using textual search techniques and/or visual object recognition technology and provide search results to purchaser devices 16. Thereafter, device 14 may monitor for the receipt of purchase indications from purchaser devices 16 responsive to communication of the search results.
[0063] At a step S26, the processing circuitry monitors for the reception of a purchase indication and appropriate verification following the communication of the encrypted image data.
Although Oakeson monitors and detects the receipt of purchase indications at the broker website, Oakeson does not expressly mention what specific indications are being detected that would result in a purchase transaction. Amacker on the other hand would have taught Oakeson techniques for moving the media object into an electronic shopping cart.
In Amacker see at least:
(Amacker: 13: col. 2, lines 11-23) Embodiments of the present disclosure are directed to, among others, techniques for embedding metadata into a piece of content (e.g., media content) such that upon receiving or selecting the content, an application takes one or more actions specified by the embedded metadata. In some instances, the content comprises an image, video, or any other form of content that a user may consume. Using the example of an image, the techniques may embed metadata within the image to create an image file that includes both the image and the embedded metadata. Then, when an application of a computing device selects (e.g., receives, opens, etc.) the image file, the application or another application may perform one or more actions specified by the metadata.
(Amacker: 21: col. 3, lines 39-46) Alternatively, the user could transport (e.g., drag-n-drop, etc.) the image file with the embedded metadata into a communication application to send the file to another user. Upon receiving the file, the receiving computing device may similarly initiate acquisition of the item, place the item that the image illustrates into an electronic cart of the receiving user, or initiate the opening of the page associated with the illustrated item.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Amacker, which detect movement of the media object onto an icon of a payment application, would have yielded predictable results and resulted in an KSR International Co. vs. Teleflex Inc.
extracting, via the payment application, the token from the media object;
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the teachings and/or suggestions by Oakeson-Amacker.
In Oakeson-Amacker see at least:
[Oakeson: 0065] If the condition of step S26 is affirmative, the processing circuitry proceeds to a step S28 to decrypt the image data if not previously decrypted.
[Oakeson: 0066] At a step S30, the processing circuitry controls communication of the decrypted image data to the appropriate purchaser device.
(Amacker: 23: col. 3, line 58-col. 4, line 3) This application may then extract the instruction from the image file, which may instruct the application display one or more images in addition to the received image. In the example of the item offered for consumption, the receiving application may locate and display a price of the item, an availability of the item, a rating of the item or any other details of the 
(Amacker: 74: col. 12, lines 19-33) FIG. 9 illustrates an example process 900 for embedding metadata into a piece of content, such as an image or a video. Process 900 is illustrated as a collection of blocks in a logical flow graph, which represent a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions that, when executed by one or more processors, perform the recited operations. Generally, computer-executable instructions include routines, programs, objects, components, data structures, and the like that perform particular functions or implement particular abstract data types. The order in which the operations are described is not intended to be construed as a limitation, and any number of the described blocks can be combined in any order and/or in parallel to implement the process.
(Amacker: 75: col. 12, lines 34-41) Process 900 includes an operation 902, which represents receiving an image file comprising an image and metadata embedded within the image. In some instances, 
formatting a payment object via the payment application using the token; and sending the payment object to a payment processor.
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the teachings and/or suggestions by Oakeson-Amacker.
In Oakeson-Amacker see at least:
[Amacker: 0024] Thereafter, image broker device 14 may receive purchase indications from purchaser devices 16 indicating a desirability to purchase the image data. Purchase indications may be provided in any suitable form, and include, for example, payment information (e.g., credit card information), account identification information to be debited, or any other form of an appropriate purchase indication. Image broker device 14 may perform verification operations including charging the provided credit card, checking the provided account number versus an internal database, etc.
[Amacker: 0025] Image broker device 14 may communicate the image data to an appropriate purchaser device 16 responsive to the reception of a purchase indication and appropriate verification. In one aspect, image broker device 14 may be configured to decrypt the 
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 8 regarding token in a secure memory of the device. Token is encrypted and therefore secure in the memory.
Regarding claims 10 and 11: Rejections are based upon the teachings and rationale applied to claim 8 regarding embedding the price of the media object in the media object.
Regarding claim 12: Rejection is based upon the teachings and rationale applied to claim 8 regarding the camera device.
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claims 8 and 12 regarding date and time image data was created.
Regarding claim 14: Rejection is based upon the teachings and rationale applied to claim 12 regarding token in a secure memory of the device. Token is encrypted and therefore secure in the memory.
Regarding claim 15: Rejection is based upon the teachings and rationale applied to claims 8 and 12 by Oakeson-Amacker regarding displayed pricing: see at least (Amacker: 48: col. 8, lines 29-41).
Regarding claim 16: Rejection is based upon the teachings and rationale applied to claims 8 and 12 by Oakeson-Amacker regarding a PAN for provisioning the token.
(Amacker: 26: col. 4, lines 36-47) In another example, envision that a content provider that hosts a social networking site embeds information about a identifying information associated with the user, such as a name of the user, an email address of the user, or any other information that identifies the user. This metadata embedded within the image may also specify an action to be taken with use of the identifying information upon selection of this image. For instance, the metadata may specify that upon selection of the image, the computing device should initiate composition of an email to the person illustrated in the image. Please note: User identifying information provides similar function as a PAN.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 12 regarding the camera device.
Regarding claim 18: Rejection is based upon the teachings and rationale applied to claim 12 regarding a smartphone or tablet. Please note: Oakeson-Amacker teach the camera being connected with a host device, e.g. personal computer, desktop computers, PDAs, mobile phones, laptop computer whereby computing device is equipped with one or more processor, memory.
Regarding claim 19: Rejection is based upon the teachings and rationale applied to claim 12 regarding the device is a sound recorder.
Regarding claims 1-7: Rejections are based upon the teachings and rationale applied to claims 8 and dependents of claim 1 reciting similar subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 12, 2022